Citation Nr: 0411771	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  97-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

The Board observes that the Board's earlier decision in this 
case, dated in June 1998, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in July 2000, following the filing of a briefs 
by the appellant and the Secretary of VA several months 
earlier.  In this order, the Court order agreed with the 
parties that the Board had erred in determining that the 
veteran had not met his initial burden of submitting a well-
grounded claim, and vacated and remanded the Board's June 
1998 decision for adjudication consistent with the order.  
The veteran's claim was then returned to the Board.

In March 2001, the Board remanded the veteran's claim for 
service connection for PTSD.  At that time, the Board 
observed that in September 1998 the veteran had submitted 
additional information regarding his claimed stressors, 
including specific information as to dates and places which 
the RO had not previously considered.  Therefore, the Board 
remanded the veteran's claim to the RO with instructions that 
the RO forward the veteran's stressor statement to the United 
States Armed Services Center for Unit Records and Research 
(USASCURR) for attempted verification.  Following this 
development at the RO, the veteran's claim was again returned 
to the Board.

In July 2003, the veteran's claim was again remanded to the 
RO for further development, which has been accomplished.  In 
particular, the Board noted that in January 2003 the Board 
had ordered further development under the authority granted 
to it under 38 C.F.R. § 19.9(a)(2).  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1399 (Fed. Cir. 2003).  Therefore, the Board 
remanded the veteran's claim to the RO with instructions that 
the RO readjudicate the veterans' claim following a review of 
any evidence obtained following the requested development, 
and then return the veteran's claim to the Board, if 
appropriate.  The case has again been returned to the Board 
for appellate consideration.



FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran has been diagnosed with PTSD, which has been 
linked by an examiner to the veteran's claimed inservice 
stressors.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claims file does not contain credible 
supporting evidence which confirms that the veteran's claimed 
inservice stressors occurred.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 
3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim for service connection for PTSD was filed 
in September 1994, prior to the November 2000 effective date 
of the VCAA, and remain pending.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in June 1995, in the statement of the case 
(SOC) issued in July 1996, in the supplemental statements of 
the case (SSOCs) issued in June 1997, September 1997, October 
2002 and August 2003, in the Board decision (since vacated) 
in June 1998, in the Board remands dated in March 2001 and 
July 2003, and in correspondence to the appellant have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in May 2001, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his then-attorney further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical and 
personnel records, extensive post-service VA and private 
inpatient and outpatient treatment notes and examination 
reports, including psychiatric testing, several VA PTSD 
stressor development letters which were sent to the veteran, 
with responses from the veteran, a stressor verification 
request which was sent to the Headquarters of the United 
States Marine Corps, with a response from this entity, an 
Annual Typhoon Report, and numerous statements made by the 
veteran in support of his claim.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  Additionally, the veteran does not 
allege, nor does the record reflect, that there exists 
outstanding evidence relevant to the issue on appeal.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the appellant in proceeding to consider 
his claim for this benefit.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the appellant in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application was received on September 22, 1994.  
Thereafter, in a rating decision dated in June 1995, the 
appellant's claim was adjudicated.  Only after that rating 
action was promulgated did the AOJ, in May 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to this claim, as explained above.  

VA believes that the Pelegrini decision is incorrect as it 
applies to cases where, as here, the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in 
November 2003, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated, and SSOCs were provided to the appellant in 
October 2002 and again in August 2003.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to 
service connection for PTSD, including a lengthy statement 
from the veteran received by VA in December 2002, 
specifically submitted in response to the October 2002 SSOC.  

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

In this case, there is some question whether the veteran 
currently suffers from PTSD.  Several items of evidence, 
including the report of a November 1996 VA psychiatric 
examination, indicate diagnoses of PTSD.  However, several 
other VA examinations and numerous VA discharge summaries, 
while reflecting various psychiatric diagnoses, do not 
contain diagnoses of PTSD.  Furthermore, in September 2002 
the veteran underwent an extensive VA contract-basis 
examination by a private psychiatrist, following which the 
examiner stated that the veteran did not meet the diagnostic 
criteria for PTSD.  However, given that the veteran has 
received several diagnoses of PTSD by medical professionals 
and has attended numerous VA PTSD therapy group sessions, the 
Board is satisfied that the evidence established a current 
diagnosis of PTSD.  Furthermore, the Board observes that 
several of these diagnoses were based upon the veteran's 
report of having experienced traumatic stressors while in 
service.  Thus, the Board's analysis must turn to the 
remaining issue of whether the veteran's reported inservice 
stressors have been verified. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Id.; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. 
Brown, 10. Vet. App. 307, 310-311 (1997) (corroboration of 
every detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).

In this case, a review of the official military documentation 
contained in the veteran's claims file reveals no evidence 
that the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  The veteran's DD Form 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, does not reflect that veteran received any 
decorations or medals which indicate involvement in combat.  
While the veteran has reported that he received the Purple 
Heart, his service personnel records, including his official 
DA Form 20, do not reflect the award of this medal.  
Furthermore, his military occupational specialty (MOS) while 
stationed in Vietnam was listed as a "Helicopter Power 
Plants Mechanic," noted to be the civilian equivalent of a 
field and service mechanic, which is not a specialty which 
is, on its face, indicative of a combat role.  Moreover, the 
veteran's service records, including the service personnel 
records contained in the veteran's 201 File, do not otherwise 
contain any entries which show that he received any 
decorations or performed any specific details that would have 
placed him in combat situations.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).  Accordingly, in view of the absence 
of any official evidence that the veteran participated in 
action against an enemy, the Board finds that he did not 
"engage in combat," and the evidentiary presumption of 38 
U.S.C.A. § 1154(b) does not apply.  Therefore, as the veteran 
has not been shown to have been engaged in combat with the 
enemy, any alleged inservice stressors must be verified, 
i.e., corroborated by credible supporting evidence.  

Following a review of the numerous and extensive stressor 
statements provided by the veteran both directly to VA and to 
examiners over the years, the Board has identified six 
stressful events which the veteran has reported.  These 
incidents have been described in a somewhat confusing and 
contradictory way in various statements over the years, but 
can roughly be summarized as follows:

1.  Witnessing the death (either via explosives or from being 
shot) of a fellow serviceman in June 1972 at Camp Lejeune, 
North Carolina during live fire exercises;

2.  Sustaining a tear gas burn to the lung in June 1972 while 
performing tear gas chamber training;

3.  Being involved in a crash landing of a CH-46 helicopter 
in a corn field in 1973 on a trip from New River Air Station 
at Camp Lejeune in Jacksonville, North Carolina, to Cherry 
Point, North Carolina, while on a training mission;

4.  Witnessing a CH-53 helicopter crash in 1973 at New River 
Air Station at Camp Lejeune in Jacksonville, North Carolina, 
in which all crewmembers were killed;

5.  Being involved in a second helicopter crash either in San 
Francisco or on board the USS Okinawa while it was stationed 
off the coast of Vietnam, date unknown, in which the pilot 
and co-pilot died and the veteran had to crash land the 
helicopter on the deck of the ship, sustaining cuts and 
burns; and

6.  Participating in the removal of civilian corpses after a 
typhoon struck Okinawa, Japan.

The Board observes that the veteran has also set forth 
numerous other less significant stressors which are anecdotal 
in nature, including mistreatment by various superiors, and, 
as such, are not incidents which would normally be subject to 
objective verification.

In May 2003, the Board sent a letter to the Commandant, 
Headquarters United States Marine Corps (USMC) in an attempt 
to verify these stressors.  The Board provided the USMC with 
information about the veteran's service, as well as 
descriptions of the six alleged stressors.  The Board also 
attached the veteran's service records to this request. 

In a response dated in May 2003, the Assistant Head of the 
Records Correspondence Section of the Commandant, 
Headquarters USMC replied that the unit diaries for the 1st 
Infantry Training Regiment at Camp Lejeune, North Carolina 
had been reviewed for information which would verify the 
veteran's claimed stressors.  Regarding the first claimed 
stressor concerning the death of a fellow servicemember 
during live fire exercises in June 1972, the Assistant Head 
stated that a search of the unit diaries for the veteran's 
unit did not show any casualties for June 1972 at Camp 
Lejeune, North Carolina.  

Regarding the second stressor concerning the tear gas chamber 
injury, he noted that any information concerning any medical 
treatment the veteran had received in service would be 
contained in his official service medical records.  

Regarding the third stressor concerning the 1973 helicopter 
crash during a training mission, the Assistant Head indicated 
there was no helicopter crash listed at Camp Lejeune from 
January to December 1973.  

Regarding the fourth stressor concerning the 1973 helicopter 
crash in which all crewmembers died, the Assistant Head 
stated that he had been unable to verify the deaths of a 
helicopter crew through unit diaries.  He noted that, without 
knowing the specific unit to which the crew was attached, 
down to the company level, no further research concerning 
this alleged incident could be provided.

Regarding the fifth stressor concerning the helicopter crash 
in San Francisco (or perhaps aboard the USS Okinawa), the 
Assistant Head noted that records did not show that the 
veteran was ever stationed in San Francisco.

Finally, regarding the sixth and final stressor, the 
Assistant Head noted that anecdotal incidents, even if true, 
were not researchable, since incidents could only be 
researched if they had been reported and documented.  Thus, 
there was no means by which the USMC could verify whether the 
veteran participated in removing civilian bodies after a 
typhoon.

Following a review of the evidence, the Board finds that none 
of the veteran's claimed inservice stressors have been 
verified.  Neither the death of a servicemember at Camp 
Lejeune, North Carolina nor any of the three stressors 
involving helicopter crashes has been verified.  On the 
contrary, the official response from the USMC tends to refute 
these claims.  In addition, while an Annual Typhoon Report 
from the Fleet Weather Central/Joint Typhoon Warning Center 
confirms that several typhoons affected Okinawa in 1974, the 
veteran's reported activities, as noted by the USMC response, 
are anecdotal and not objectively verifiable from the record.  

The only reported stressor whose existence appears to have 
any objective support in the record is the claim of having 
sustained a lung injury as a result of a tear gas chamber 
accident in June 1972.  The veteran's service medical records 
do confirm that the veteran presented to sick bay with 
complaints of chest pain in June 1972, and indeed the veteran 
has been service connected for residuals of spontaneous 
pneumothorax, right, post-operative, since 1976.  However, 
there was no mention of a tear gas burn or a gas chamber 
incident at the time of treatment, and x-rays revealed that 
the veteran was suffering from "spontaneous pneumothorax."  
Indeed, while the veteran was repeatedly diagnosed with 
spontaneous pneumothorax during service and underwent 
significant testing, hospitalization, and surgical corrective 
procedures, no mention was ever made of a gas inhalation 
injury to the lung, and in fact no precipitating events were 
ever noted, except for one occasion in early 1973 when 
pneumothorax was apparently precipitated by a punch to the 
chest.  As such, the Board finds that the veteran's claimed 
stressor of having been through a near-death gas chamber 
incident in which he turned blue, began to pass out, and was 
rushed to the infirmary with "permanently burned" lungs is 
not supported by the evidence of record.

Therefore, as none of the veteran's diagnoses of PTSD was 
based upon one or more verified inservice stressors, the 
claim for service connection for PTSD must be denied. 



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



